Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 08/29/2022.
Terminal Disclaimer
The terminal disclaimer filed on 08/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,470,908 and U.S. Patent Number 10,588,768 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 8, filed 08/29/2022, with respect to the objection to claim 1 have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 recites a conduit extending through the interior channel of the jacket member, the conduit having a conduit wall, a fill end, a balloon end, and a fill opening located between the fill end and the balloon end, wherein the balloon end is occluded such that fluid can pass between the fill end and the fill opening; a component body configured to form a bulge in the conduit wall, the component body located between the fill opening and the balloon end; and wherein when the conduit moves within the interior channel the bulge abuts the at least one engagement element, locking the jacket member and the conduit in place.  Claim 18 recites a conduit extending through the interior channel of the jacket member, the conduit having a conduit wall, a fill end, a balloon end, and a fill opening located between the fill end and the balloon end, wherein the balloon end is occluded such that fluid can pass between the fill end and the fill opening; a plug within the conduit, the plug being located between the fill opening and the balloon end, the plug forming a bulge in the conduit wall; and wherein when the conduit moves within the interior channel the bulge abuts the at least one engagement element, locking the jacket member and the conduit in place.
The Office agrees the art of record fail to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771